Citation Nr: 0811363	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 12, 
2000 for the award of a 70 percent evaluation for PTSD.

3.  Entitlement to an effective date earlier than January 12, 
2000 for the award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, and mood but is not manifested by 
total social and occupational impairment.

2.  An informal claim for increased rating for PTSD was filed 
on January 27, 1999.  It is not factually ascertainable that 
an increase in disability occurred prior to January 27, 1999, 
and it is not shown that entitlement to a 70 percent 
disability rating for PTSD arose prior to January 12, 2000.  

3.  A claim for TDIU was filed on January 12, 2000.  Prior to 
January 12, 2000, it is not factually ascertainable that the 
veteran was unable to obtain or maintain substantially 
gainful employment due to service-connected disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for service-connected PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an effective date earlier than January 
12, 2000, for the assignment of a 70 percent evaluation for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.157, 3.400, 4.130, Diagnostic 
Code 9411 (2007).

3.  The criteria for an effective date earlier than January 
12, 2000, for the award of a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.340, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to an increased 
evaluation for PTSD, in order to satisfy the duty to notify 
provisions for an increased-compensation claim, VA must 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

A letter dated in March 2006 advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The March 2006 letter 
told him to provide any information or evidence concerning 
the level of disability or when it began and gave him 
examples of evidence that may affect how assign a disability 
evaluation.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was not 
specifically advised that he needed to provide evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life or of the Diagnostic 
Code criteria necessary for entitlement to a higher 
disability rating.  However, the Board concludes that this 
error was not prejudicial.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
statement from the veteran's representative received in 
October 2007, the representative contended on behalf of the 
veteran that the symptomatology associated with service-
connected PTSD presented a much greater degree of impairment 
that the assigned evaluation would indicate consistent with 
requirements of 38 C.F.R. §§ 4.3 and 4.7.  The representative 
also noted that with regard to the question of whether the 
veteran meets the criteria for the next higher rating, a 
total disability evaluation, it was not required and not 
expected that all cases would show all the findings specified 
by the rating schedule.  The Board finds that since the 
veteran's representative specifically referenced a total 
disability rating and the rating schedule, he was aware of 
the specific rating criteria for a total rating.

In any case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case (SOC) issued in November 2002 and the 
supplemental statement of the case (SSOC) issued in November 
2003 provided the contents of the Diagnostic Codes discussed 
herein.  Presuming that he read the documents pertinent to 
his claim, he has had actual knowledge of the contents of the 
Diagnostic Codes in question.  

In addition, although the March 2006 letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional SSOC was provided to the veteran in April 2006.  
Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
      
The veteran's service medical records, Social Security 
Administration (SSA) records, VA medical treatment records, 
and identified private medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded VA examinations in February 2000, February 
2006, and May 2007. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The May 2007 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

With respect to the issues of an effective date earlier than 
January 12, 2000 for the award of a 70 percent evaluation for 
PTSD and an effective date earlier than January 12, 2000 for 
the award of a TDIU, VA essentially met all statutory and 
regulatory notice and duty to assist provisions.  The March 
2006 letter satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  However, the nature 
of this case depends upon consideration of evidence already 
contained in the claims file. There is no dispute as to the 
date of receipt of the relevant documents in the file. 
Accordingly, there is no reasonable possibility that any 
additional notice would aid the veteran in substantiating his 
claim.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Evaluation

The veteran seeks a 100 percent disability evaluation for his 
service-connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

The current 70 percent disability rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships).  

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, anxiety, chronic sleep impairment), criteria 
for a 50 percent rating (disturbance of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships) and rating criteria for a 70 
percent rating (suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances).  

At the VA PTSD examination in October 2002, the veteran 
complained that his primary problems were depression, anxiety 
and feelings of panic, impaired sleep, and nightmares.  The 
veteran reported that he experienced a loss of interest in 
things, that he lacked motivation, and did not want to go out 
or visit anyone.  The veteran reported weekly or biweekly 
thoughts of suicide.  The veteran reported daily intrusive 
thoughts.  

Mental status examination revealed that he was clean and 
neatly groomed.  His speech was clear and discernible.  His 
facial expression seemed to be somewhat constricted.  He also 
evidenced some signs of apprehension and nervousness as 
indicated by poor eye contact.  The veteran was oriented to 
date, year, month, day and place.  He had no difficulty with 
the immediate recall task but on the delayed recall task, 
could not recall any of three words he had been asked to 
remember.  No abnormal mental trends involving delusions or 
hallucinations appeared to be present.  He also denied 
present thoughts of homicide or suicide.  He also exhibited 
trembling and shaking of his hands when asked to write a 
sentence.  A GAF of 55-60 for PTSD was assigned.

The Board notes that the veteran was hospitalized on November 
13, 2003 for depression.  The initial nursing assessment 
report indicated that the veteran was alert, quiet, and 
cooperative and denied being suicidal but was afraid that 
some harm might come to him.  His hygiene was appropriate.  
The initial emotional/behavior assessment report indicated 
that the veteran was alert, he was casually groomed, and his 
personal hygiene was appropriate.  His affect was depressed 
and anxious, his mood was depressed, and his speech and 
thought were slowed.  His thought processes was tight, 
reality based, concrete and absent flight of ideas.  There 
were no delusions, but bizarre preoccupation was noted.  His 
memory was intact.  His attention, grasp, and concentration 
were impaired.  His insight and judgment were fair.

The veteran complained of short temper, irritability, and 
increasing intrusive thoughts of combat service in Vietnam.  
Mental status examination revealed that the veteran was 
polite, cooperative, and pleasant.  His mood was anxious and 
dysphoric, and his affect was anxious.  The veteran's thought 
process and memory were normal.  His concentration was 
"fuzzy" and impaired by intrusive thoughts.  He was 
oriented to time, place, and person.  His general fund of 
knowledge was good.  His insight and judgment were good.  
There were no delusions, hallucinations, suicidal thoughts, 
or aggressive thoughts.  A GAF of 45 was assigned.

At the VA PTSD examination in February 2006, the veteran 
reported anxiety, panic, depression.  The also reported daily 
flashbacks of Vietnam and nightmares three to five times per 
week.  The veteran also reported thoughts of suicide.  The 
veteran also admitted to increased startle response and 
hypervigilance.  The veteran reported that his temper and 
concentration were not good, that he avoids watching war 
movies.

The veteran reported that he had been married three times, 
the first marriage lasting a period of 17 years, the second 
lasting a period of 11 years, and his third three years at 
that time.  The veteran reported that he had very few 
friends, that he attended church, but did want to get close 
to anyone.  Mental status examination revealed that he was 
clean, normally groomed, and appropriately dressed.  He was 
cooperative, maintained minimal eye contact, and exhibited 
increased range of psychomotor behavior.  The veteran's 
affect was slightly anxious, but as the session progressed, 
his affect became a little more anxious.  He appeared calm 
otherwise.  His mood was stable throughout the session.  His 
speech was slow and hesitant for the most part.  His speech 
was rather soft, clear and coherent and was increased in 
amount.  He denied any suicidal or homicidal thoughts.  He 
admitted to hearing voices of people crying and gunfire from 
a distance.  He denied any visual hallucinations.  The 
veteran admitted to paranoid ideations in that people were 
out to get him, that he was being watched, or that they were 
plotting against him.  He was alert and oriented.  The 
veteran's attention and concentration were poor, his memory 
was grossly intact, and insight and judgment were grossly 
intact.  
A diagnosis of PTSD was rendered, and a GAF of 50 was 
assigned.  
At the last VA PTSD examination in May 2007, the veteran was 
alert and oriented.  The veteran reported having problems 
with his nerves and that being around people made him 
nervous.  He reported that he seldom slept through the night, 
had reoccurring nightmares three to four times per week, and 
that some of the nightmares were of Vietnam.  The veteran 
also reported that during the daytime, he was too tired to 
accomplish anything.  The veteran reported being frustrated 
about being on 18 different medications and not being able to 
have an active sex life, and has thought about suicide when 
he was depressed but has never had a plan.  The veteran also 
reported daily intrusive thoughts of Vietnam.

Mental status examination revealed that there was no problem 
at all with the veteran's thought processes.  He did not 
evidence any hallucinations or delusions.  He maintained good 
eye contact and appropriate behavior.  He denied having any 
suicidal ideation at that time.  The veteran reported some 
anxiety attacks two or three times a week related to news on 
Iraq.  The veteran reported that he was depressed because he 
had become so dependent on his wife for his care and because 
they were unable to have a normal married life.

Diagnoses of PTSD, sleep disorder, and anxiety disorder were 
rendered, and a GAF of 60 was assigned.  

VA outpatient treatment records from January 1999 to July 
2007 indicate GAFs assigned range from 45 to 70.           

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupation, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning but generally functioning pretty well.  

While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the veteran's, at his 
worst, has displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including suicidal ideation, impaired 
impulse control, and difficulty in adapting to stressful 
circumstances.  In addition, the medical evidence indicates 
that the veteran has marked diminished interest and 
participation in activities.  

However, the veteran's symptoms do not approach the severity 
contemplated for the 100 percent rating.  As set forth above, 
the criteria for a 100 percent rating are met when the 
veteran experiences total occupational and social impairment, 
which is clearly not demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.    

Upon consideration of the evidence of record, the Board finds 
that the veteran's PTSD has not been manifested at any time 
during the appeal period by total occupational and social 
impairment.  Accordingly, the record does not support a grant 
of a 100 percent rating for PTSD.

The Board notes that there is no evidence of record that the 
veteran's PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation. 
 
III.	Earlier Effective Date

The veteran seeks an effective date earlier than January 12, 
2000, for the grant of an increased evaluation of 70 percent 
for PTSD and for the award of a TDIU.

Historically, the veteran's original claim for service 
connection for PTSD was received in November 1996.  In 
January 1997, the RO denied service connection for PTSD.  
However, in October 1997, the RO granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective November 6, 1996.  

On January 12, 2000, the veteran filed a claim for increased 
evaluation for his PTSD.  In September 2000, the RO denied an 
increased rating.  The veteran appealed.  In December 2000, 
the RO granted a 50 percent disability rating effective 
January 12, 2000.  The veteran again appealed.  In December 
2002, the RO granted TDIU.  In a January 2003 supplemental 
statement of the case, the RO granted a 70 percent disability 
rating for the veteran's PTSD effective January 12, 2000.  

The effective date provisions for awards of increased 
disability compensation, including TDIU, include a general 
rule which is that an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).  In determining whether or not an increase was 
factually ascertainable during the year prior to the claim 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Thus, three possible dates may be assigned depending on the 
facts of a case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or
(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 
126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a).  Significantly, such 
an informal claim must identify the benefit sought.  Id.  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims, both formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).



a.	Earlier effective date for 70 percent evaluation 
for PTSD

In an October 1997 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective November 6, 1996.  The October 1997 rating 
decision was not appealed and, therefore, is final.  See 38 
U.S.C.A. § 7105.  By operation of law, a previous rating 
decision by the RO is binding and will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. §§ 
3.104, 3.105(a).  In February 2004, the veteran raised clear 
and unmistakable error in the October 1997 rating decision.  
However, an April 2005 rating decision found that no revision 
was warranted in the rating decision of October 2, 1997 which 
awarded a 30 percent evaluation for PTSD, and the veteran did 
not appeal this decision.  Thus, such finality precludes 
award of an effective date prior to October 1997.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007).  The veteran submitted his claim for an 
increased disability rating for his PTSD on January 12, 2000.  
See 38 C.F.R. § 3.1(p) (2007).  The veteran's claims folder 
contains no correspondence from the veteran regarding his 
PTSD after the October 1997 rating decision and prior to 
January 12, 2000.  

The Board has considered whether an "informal" claim for an 
increased rating, in the form of a VA outpatient or hospital 
examination report or VA report of hospitalization as defined 
in section 3.157(b)(1), was received since October 1997 and 
prior to January 12, 2000.  

Of record are VA psychiatric treatment records dating from 
January 27, 1999 which include a May 26, 1999 VA primary care 
telephone note which indicates that the veteran was "wanting 
to get an increase on his service connection r/t his visit to 
ortho on 5/10/99.  He was advised to contact the regional 
office and/or [K.C.] who works with the DAV there."  As the 
veteran's sole service-connected disability was PTSD and the 
January 1999 VA psychiatric treatment record does not 
specifically indicate the disability for which the veteran 
was being treated, affording the veteran the benefit of the 
doubt, the Board finds that the January 27, 1999 VA 
psychiatric treatment record is an informal claim for an 
increased rating in accordance with 38 C.F.R. § 3.157.

However, the medical evidence does not show that the 
veteran's PTSD was of such severity as to render a rating of 
70 percent prior to January 12, 2000.  

Private medical records dated from October 1997 to August 
1998 indicate that the veteran was being treated for bipolar 
disorder and it was noted that PTSD had been considered and 
verified by psychologists as VA. 

VA treatment records indicate that from May 1999 to November 
1999, the veteran complained of being hyper, having poor 
sleep, having disturbing dreams, and irritability.  The Board 
notes that the veteran's increased psychiatric symptoms came 
after the veteran's stepdaughter was involved in an 
automobile accident in which one person was killed and his 
stepdaughter was hospitalized for over a month.  A May 1999 
psychology outpatient clinic note indicated that prior to the 
crisis, the veteran reported that he was feeling pretty good 
and spending time at his home in the country taking care of 
his horse and numerous other animals.

Prior to his stepdaughter's accident, in January 1999, the 
veteran reported that his sleep had improved and that he had 
been feeling less anxious for several months but that he had 
begun to feel anxious again and noted that his mind was 
racing.

The record is absent any indication of suicidal ideation; 
obsessional rituals; abnormal speech; near-continuous panic 
or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  In 
fact, the record indicates that he was coping considerably 
well considering the circumstances he was dealing with at the 
time of his stepdaughter's accident.

As the criteria for a 70 percent rating disability rating 
pursuant to Diagnostic Code 9411 was not met prior to January 
12, 2000, an effective date earlier than January 12, 2000 for 
the award of a 70 percent disability rating for PTSD is not 
warranted.

IV.	Earlier effective date for TDIU 

The current effective date for TDIU is based on the date of 
receipt of the veteran's claim for increased evaluation for 
PTSD.  In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001), the Court held that once a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a TDIU rating.  In the veteran's January 12, 2000 
Statement in Support of Claim, the veteran requested an 
increase in his rating for PTSD and noted that he was not 
working, that he lost his patience and couldn't stand being 
around people.  

The veteran's claims folder contains no correspondence from 
the veteran regarding his PTSD or to his unemployment after 
the October 1997 rating decision and prior to January 12, 
2000.  Accordingly, the Board determines that January 12, 
2000, is the date of receipt of the TDIU claim for purposes 
of assigning an effective date.  Thus, the earliest the 
veteran could be entitled to a TDIU would be within the year 
prior to January 12, 2000, if the evidence shows that it 
became factually ascertainable that the veteran satisfied the 
criteria for a total rating based on individual 
unemployability due to service-connected disabilities.

A TDIU may be assigned where the schedular rating is less 
than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities; provided that if there is only one 
such disability it is ratable at 60 percent or more, and that 
if there are two or more such disabilities, one is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).

Significantly, January 12, 2000, is the first date in which 
the veteran satisfied the threshold percentage requirements 
of 38 C.F.R. § 4.16(a).

The question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  VA 
is required to look to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  See Servello, 3 Vet. App. at 196; 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).

Here, there is no evidence of record that it is factually 
ascertainable that the veteran's service-connected PTSD, 
during the one year prior to January 12, 2000, rendered him 
unable to secure or follow a substantially gainful 
occupation.

As the criteria for a TDIU was not met prior to January 12, 
2000, an effective date earlier than January 12, 2000 for the 
award of a TDIU is not warranted.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

Entitlement to an effective date earlier than January 12, 
2000 for the award of a 70 percent evaluation for PTSD is 
denied.

Entitlement to an effective date earlier than January 12, 
2000 for the award of a TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


